United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Springfield, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1390
Issued: April 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 6, 2009 appellant filed a timely appeal from a May 7, 2008 merit decision of the
Office of Workers’ Compensation Programs denying her claim for fact of injury and a
September 15, 2008 nonmerit decision denying her request for reconsideration. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant established that she sustained an injury on
November 14, 2007 in the performance of duty; and (2) whether the Office properly denied
appellant’s request for reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant contends that she was not given adequate time to produce proper
documentation from her treating physicians. She also submitted additional medical reports from
her treating physician.

FACTUAL HISTORY
On December 26, 2007 appellant, then a 41-year-old automation clerk, filed a traumatic
injury claim (Form CA-1) alleging that on November 14, 2007 she sustained a left arm strain
from lifting a container of mail while sweeping. She claimed that she was overcompensating
with her left arm due to a prior right arm injury.1 Appellant did not stop working.
In a December 7, 2007 medical form, Dr. Randy Western, Board-certified in family
medicine, diagnosed a rotator cuff tear. He stated that appellant’s left chest wall was tender and
worsened when she moved her shoulder. Dr. Western indicated with a check mark that appellant
provided a consistent history that she injured her left arm while carrying a tray full of mail. He
stated that she could work light duty without use of her left arm.
In a letter dated January 7, 2008, the Office notified appellant of the deficiencies in her
claim and requested that she provide additional evidence. Appellant did not provide any
additional evidence within the time allotted.
By decision dated February 6, 2008, the Office denied appellant’s claim on the grounds
that she did not submit medical evidence providing a compensable diagnosis that could be
connected to her employment incident of November 14, 2007.
In a January 22, 2008 note, Dr. Tomasz W. Borowiecki, a Board-certified orthopedic
surgeon, prescribed a magnetic resonance imaging (MRI) scan of the left shoulder due to arm
pain from a November 14, 2007 injury. Further, in a January 22, 2008 medical form, he
provided light-duty work restrictions.
In a medical report dated January 30, 2008, Dr. Western stated that he first treated
appellant for a left shoulder injury on November 15, 2008 and after several more visits without
resolution, he referred her to Dr. Borowiecki who diagnosed a shoulder injury with possible
rotator cuff sprain. Dr. Borowiecki relayed appellant’s report that she injured her left shoulder
while lifting a tub at work. Physical examination revealed anterior pain on palpitation of the left
shoulder.
On February 19, 2008 appellant filed a request for reconsideration.
By decision dated March 5, 2008, the Office denied modification of the February 6, 2008
decision. It found that appellant did not submit sufficient medical evidence to establish that she
sustained a left shoulder injury causally related to her November 14, 2007 employment incident.
In a December 20, 2007 medical report, Dr. Western relayed appellant’s complaints that
her left shoulder injury had not improved despite work restrictions. Physical examination of the
left shoulder revealed tenderness within the pectoralis muscle. Appellant also complained of
bilateral medial pain or golfer’s elbow, which was confirmed by point tenderness in the medial
epicondyle bilaterally. Dr. Western recommended physical therapy and referred her back to
Dr. Borowiecki.
1

Appellant has a separate claim for a July 3, 2006 right arm injury under Office file number xxxxxx655.

2

In a January 22, 2008 medical report, Dr. Borowiecki reported that appellant experienced
a pop in the anterior aspect of her left shoulder on November 14, 2007 while lifting a bin at work
and trying to off load her right side. Appellant reported that, at the time of her injury, she felt a
sharp, stabbing pain and pop in the area with persisting pain. December 3, 2007 x-rays of the
left shoulder were unremarkable for any active fractures or dislocations. Physical examination
revealed pain anteriorly on the left side with a component of impingement. Dr. Borowiecki
noted tenderness over the bicipital groove area of the left side. Appellant demonstrated good
overall strength in the rotator cuff. Her biceps appeared to be symmetrical with pain centered
mainly in the proximal biceps tendon. Dr. Borowiecki diagnosed left shoulder work injury while
lifting, with symptoms in the primal biceps and possibly the rotator cuff.
On April 14, 2008 appellant filed a request for reconsideration.
By decision dated May 7, 2008, the Office denied modification of the prior decisions
finding that the medical evidence was insufficient to establish that appellant sustained a left
shoulder injury causally related to the November 14, 2007 employment incident. It noted that
the December 20, 2007 medical report from Dr. Western did not address causation and that
Dr. Borowiecki’s January 22, 2008 medical report did not provide a compensable diagnosis.
On June 20, 2008 appellant filed a request for reconsideration.
In a May 20, 2008 medical report, Dr. Borowiecki stated that he did not understand why
appellant’s claim was denied in light of Dr. Western’s clinic notes and his medical reports, which
clearly described a work-related injury. He stated that he needed approval of the claim in order
to proceed with the recommended MRI scan to confirm his suspicion of a possible rotator cuff
tear in the left shoulder. Dr. Borowiecki noted that a diagnosis of rotator cuff tear could not be
made with any accuracy on the basis of a clinical examination unless the tear was massive with
marked weakness. He opined that appellant’s lack of these symptoms did not rule out the
presence of a rotator cuff or bicipital tendon injury. Dr. Borowiecki stated that the Office’s
denial was inaccurate and that the previous medical reports by two different physicians were
sufficient documentation of an injury occurring by a specific mechanism of the left shoulder.
Appellant further submitted a duplicate copy of Dr. Western’s December 20, 2007
medical report.
By decision dated September 15, 2008, the Office denied appellant’s request for
reconsideration on the grounds that she did not submit new evidence relevant to the instant issue
of whether she sustained an injury causally related to her employment. It noted that, although
Dr. Borowiecki’s medical report constituted new evidence and was not previously considered, it
did not provide a diagnosis and did not address whether the November 14, 2007 employment
incident caused an injury.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under the Federal Employees’ Compensation Act2
has the burden of establishing the essential elements of her claim by the weight of the reliable,
2

5 U.S.C. §§ 8101-8193.

3

probative and substantial evidence,3 including that she is an “employee” within the meaning of
the Act4 and that she filed her claim within the applicable time limitation.5 The employee must
also establish that she sustained an injury in the performance of duty as alleged and that her
disability for work, if any, was causally related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
ANALYSIS -- ISSUE 1
The issue is whether appellant established that she sustained a left arm injury on
November 14, 2007 while in the performance of duty. The Board finds that she has not met her
burden of proof.
In support of her claim, appellant submitted a December 7, 2007 medical form from
Dr. Western, who diagnosed rotator cuff tear. Dr. Western indicated with a check mark that
appellant provided a consistent history that she injured her left arm while carrying a full tray of
3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
4

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
5

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
6

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

8

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
9

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

4

mail. This report is insufficient to establish appellant’s claim. The Board has held that when a
physician’s opinion on causal relationship consists only of a check mark on a form, without more
by way of medical rationale, the opinion is of diminished probative value.10 As Dr. Western did
not provide a fully rationalized opinion explaining how appellant’s rotator cuff tear was related
to her employment injury, this report is of diminished probative value.11
In a medical report dated December 20, 2007, Dr. Western relayed appellant’s complaints
of unresolved left shoulder pain. Physical examination of the left shoulder revealed tenderness
within the pectoralis muscle and bilateral medial epicondyle. Further, in a January 30, 2008
medical report, Dr. Western stated that he first treated appellant for a left shoulder injury on
November 15, 2008 and that he referred her to Dr. Borowiecki after the injury did not resolve.
He diagnosed shoulder injury with possible rotator cuff sprain and relayed appellant’s report that
she injured her left shoulder while lifting a tub at work. These reports are similarly insufficient
to establish appellant’s claim as Dr. Western failed to provide an opinion on causation.
Although he relayed appellant’s complaints that she injured her left shoulder at work, an
employee’s belief that the employment caused her condition is insufficient to establish causal
relationship.12 Dr. Western did not provide a medical opinion as to the cause of appellant’s
condition or explain how it was caused by her employment. Thus, these reports are of
diminished probative value.13
Further, appellant submitted a January 22, 2008 note from Dr. Borowiecki prescribing an
MRI scan for left shoulder pain due to a November 14, 2007 injury and a work capacity
evaluation providing light-duty restrictions. Neither of these documents provide a diagnosis or a
medical opinion relating appellant’s left shoulder injury to her employment. Thus, they are of
diminished probative value.14
Finally, appellant submitted a January 22, 2008 medical report from Dr. Borowiecki, who
reported that appellant experienced a pop in the anterior aspect of her left shoulder on
November 14, 2007 while lifting a bin at work and trying to off load her right side.
Dr. Borowiecki diagnosed a left shoulder work injury from lifting with symptoms in the primal
biceps and possibly the rotator cuff. This report is also of diminished probative value. Although
Dr. Borowiecki reported that appellant injured herself at work, he did not provide a rationalized
medical opinion explaining how the mechanisms of lifting a bin and trying to off load her right
side caused a left shoulder injury.15 Further, he did not provide a diagnosis of appellant’s left
shoulder condition.16
10

See Gary J. Watling, 52 ECAB 278 (2001).

11

See Lucrecia M. Nielsen, 42 ECAB 583 (1991).

12

See Frederick H. Coward, Jr., 41 ECAB 842 (1990).

13

See Robert Broome, 55 ECAB 339 (2004).

14

See Daniel O. Vasquez, 57 ECAB 559 (2006).

15

See Michael S. Mina, 57 ECAB 379 (2006).

16

See Daniel O. Vasquez, supra note 14.

5

The Board finds that appellant did not submit a medical report containing a diagnosis and
a complete, rationalized explanation as to how the diagnosed condition was caused by her
November 14, 2007 employment incident. Thus, she has not established her claim.17
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act18 does not entitle a claimant to a review of an Office decision
as a matter of right. This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation.19 The Office, through regulations,
has imposed limitations on the exercise of its discretionary authority under section 8128(a).20
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.22 To be entitled to
a merit review of an Office decision denying or terminating a benefit, a claimant also must file
his or her application for review within one year of the date of that decision.23 When a claimant
fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.24
21

ANALYSIS -- ISSUE 2
The issue is whether the Office properly denied merit review pursuant to 5 U.S.C.
§ 8128(a). Appellant did not raise a relevant legal argument not previously considered or show
that the Office erroneously interpreted a specific point of law. Thus, the issue is whether she
submitted relevant and pertinent new evidence.
In support of her reconsideration request, appellant submitted a May 20, 2008 medical
report from Dr. Borowiecki which stated that the Office incorrectly denied appellant’s claim and
maintained that the medical documentation provided by himself and Dr. Western clearly
described appellant’s work-related injury. Dr. Borowiecki further stated that he needed approval
of the claim in order to proceed with an MRI scan to confirm a diagnosis of rotator cuff tear.
17

See David Apgar, 57 ECAB 137 (2005).

18

5 U.S.C. §§ 8101-8193.

19

Id. at § 8128(a).

20

Annette Louise, 54 ECAB 783, 789-90 (2003).

21

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
22

20 C.F.R. § 10.606(b)(2).

23

Id. at § 10.607(a).

24

Id. at § 10.608(b).

6

The Board finds that the May 20, 2008 medical report does not constitute pertinent new
evidence relevant to the instant issue of whether appellant sustained an injury causally related to
lifting a tray at work on November 14, 2007. Dr. Borowiecki only argued that the prior medical
reports submitted by himself and Dr. Western should be sufficient to establish the work-related
nature of appellant’s claim. Dr. Borowiecki did not provide a firm diagnosis of appellant’s
condition or discuss any new medical findings. Further, he did not provide any additional
opinions regarding her left shoulder condition or its relationship to her employment injury.
Thus, this report is not sufficient to warrant a reopening of the case.25
Appellant further submitted a duplicate copy of Dr. Western’s December 20, 2007
medical report. Evidence that repeats or duplicates evidence already in the case record has no
evidentiary value and does not constitute a basis for reopening a case.26
The Board finds that appellant did not submit any relevant and pertinent new evidence to
support her reconsideration request. Therefore, the Office properly denied merit review.
On appeal, appellant contends that she was not provided enough time to secure proper
documentation from her treating physician prior to the Office’s decision. She also submitted
several additional medical reports from her treating physician. Pursuant to 20 C.F.R. § 501.2(c),
the Board is precluded from reviewing new evidence for the first time on appeal. However,
appellant may submit the additional evidence to the Office with a formal, written request for
reconsideration under 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.27
CONCLUSION
The Board finds that appellant did not establish that she sustained a left arm injury on
November 14, 2007 in the performance of duty. The Board also finds that the Office properly
denied appellant’s request for merit review pursuant to 5 U.S.C. § 8128(a).

25

The submission of evidence that does not address the particular issue involved does not constitute a basis for
reopening a case for merit review. See Bonnie A. Contreras, 57 ECAB 364 (2006). See also Susan A. Filkins, 57
ECAB 630 (2006).
26

See Johnny B. Causey, 57 ECAB 359 (2006).

27

See A.L., 60 ECAB ___ (Docket No. 08-1730, issued March 16, 2009).

7

ORDER
IT IS HEREBY ORDERED THAT the September 15 and May 7, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 7, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

